IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 42056

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 369
                                               )
       Plaintiff-Respondent,                   )   Filed: February 25, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MARIO ANGEL GOMEZ,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order denying Idaho        Criminal    Rule    35   motion   for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge



PER CURIAM
       Mario Angel Gomez was convicted of failure to register as a sex offender, Idaho Code
§§ 18-8309, 18-8311. The district court imposed a unified ten-year sentence with a three-year
determinate term, suspended the sentence, and placed Gomez on supervised probation for five
years. The district court later revoked probation and retained jurisdiction. At the end of the
retained jurisdiction, the district court relinquished jurisdiction and ordered execution of the
original sentence. Gomez filed an Idaho Criminal Rule 35 motion, which the district court
denied. Gomez appeals.

                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Gomez’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Gomez’s
Rule 35 motion is affirmed.




                                              2